Mathews, J.,
delivered the opinion of the court, which was the same as in the case of Nettlelon vs. Stevens, ante, 165.
This appeal must be dismissed at the appellant’s costs. The certificate of the clerk states that the record contains a full transcript of all the pleadings, proceedings, documents, and evidence on file in the case. There is no statement of facts, bill of exceptions, or special verdict; aud the appellant has suffered the period fixed by law to pass, without any assignment of errors apparent on the face of the record.
Nothing authorises the conclusion, that all the evidence adduced was put on file.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed with costs.